Hill, J.
1. Where, in answer to a complaint for land, instituted by an administratrix, the defendant admits that the plaintiff is the duly *624qualified administratrix upon her intestate’s estate, and where the defendant also admits that the decedent was the true owner of the land in controversy up to the time she made an alleged parol gift to the defendant, and that she derived her title from the predecessor in title of her vendor through his executor to another predecessor in title, and from him to the decedent, as set forth in plaintiff’s abstract of title in his original petition and amendment, such admission is sufficient to entitle the defendant to the opening and conclusion of the argument on the trial of the case. Civil Code (1910), § 5746; Reid v. Sewell, 111 Ga. 880 (2) (36 S. E. 937), and authorities cited.
No. 3048.
December 15, 1922.
2. In an action for the recovery of land by an administratrix, the defendant who claims the premises under a parol gift by the intestate, accompanied by possession, and the erection upon the land of valuable and permanent improvements, would not be estopped from asserting such title by reason of the fact that subsequently to the gift he witnessed the deed under which such intestate acquired title to the premises, the donor at the time of the gift holding under a bond for title.
3. The verdict was supported by the evidence.

■Judgment affirmed..


All the Justices concur.

E. B. Moss, for plaintiff. Mozley & Gann, for defendant.